

115 HJ 74 IH: Proposing an amendment to the Constitution of the United States regarding the right to vote.
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 74IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Mr. Pocan (for himself, Mr. Ellison, Mr. Lewis of Georgia, Mr. Ryan of Ohio, Mr. Takano, Ms. Norton, Mr. Cohen, Ms. Kaptur, Mr. Cummings, Mr. Brendan F. Boyle of Pennsylvania, Ms. Moore, Mr. Cartwright, Mr. Garamendi, Mr. Lowenthal, Mrs. Watson Coleman, Ms. Wasserman Schultz, Mr. DeSaulnier, Ms. Slaughter, Mr. Norcross, Mr. McGovern, Mr. Blumenauer, Ms. Judy Chu of California, Mr. Jeffries, Mr. Veasey, Mr. Conyers, Mr. Grijalva, and Ms. Roybal-Allard) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States regarding the right to vote.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States after the date of its submission for ratification:
			
				 —
 1.Every citizen of the United States, who is of legal voting age, shall have the fundamental right to vote in any public election held in the jurisdiction in which the citizen resides.
 2.Congress shall have the power to enforce and implement this article by appropriate legislation. . 